CATES, Judge.
Miller has appealed from a judgment in habeas corpus to resist extradition. The judgment below remanded him to the custody of the sheriff for delivery to agents of the State of Tennessee.
Code 1940, T. 15, § 369, as amended, in subdivision (d), provides:
“ * * * Within thirty days from the date of judgment, the clerk of the court from which the appeal is taken shall forward a transcript of the record and a certificate of appeal to the supreme court or court of appeals, together with a transcript of the evidence and the judge’s ruling thereon, which shall be certified to be correct by the judge or officer hearing the petition. * * * ”
In State v. Patton, 36 Ala.App. 539, 60 So.2d 383, it was held that the requirements of this sentence were jurisdictional to the entertainment of the appeal. The Attorney General has moved for dismissal.
Under this authority and that of Brock v. State, 40 Ala.App. 612, 119 So.2d 343, the instant appeal is due to be dismissed for want of any certificate by the circuit judge.
Dismissed.